Citation Nr: 0814413	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a demyelinating 
disease, to include multiple sclerosis.

3.  Entitlement to service connection for cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, which, in pertinent part, 
denied entitlement to the above conditions.  

In September 2007, the veteran provided testimony at a 
hearing before the undersigned at the White River Junction, 
Vermont RO.  A transcript of the hearing is of record.

At his hearing the veteran testified that he had experienced 
depression ever since an injury in service.  This statement 
could be construed as raising a claim for service connection 
for depression.  The claim is referred to the agency of 
original jurisdiction (AOJ) for initial adjudication.

The issues of entitlement to service connection for PTSD and 
demyelinating disease, to include multiple sclerosis are 
remanded to the RO via the Appeals Management Center (AMC), 
and will be discussed in the REMAND section of this decision.


FINDING OF FACT

Cataracts were not present in service or until years 
thereafter, and are not etiologically related to service.  


CONCLUSION OF LAW

Cataracts were not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in April and June 2006, prior to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, April and 
June 2006 letters contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.

The veteran has substantiated his status as a veteran and was 
also notified of the elements of the Dingess notice by the 
April and June 2006 letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that while complete service treatment 
records appear to be associated with the claims folder, there 
is no separation examination report of record.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded a VA examination.  The 
veteran has testified that he first noticed problems from 
cataracts in the 1990s, and the record shows no findings 
referable to cataracts until 2001.  There is no competent 
evidence that otherwise suggests that current cataracts may 
be related to service.  Hence, there is no competent evidence 
that cataracts may be related to service, and an examination 
is not required.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection may be granted for multiple sclerosis, 
even if not shown during military service, if the disease 
becomes manifest to a compensable degree within seven years 
after discharge from service. 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran contends that he has cataracts as the result of 
an electrical burn in service.  Service treatment records 
contain no findings referable to cataracts of an electrical 
burn, although they do show that he sustained burns from a 
steam pipe.  

The post-service medical evidence shows that the veteran had 
right eye cataract surgery in 2001.  In November 2003, he 
underwent a private cryopexy for inferior retinal detachment 
of the left eye, and was noted to have a left eye cataract in 
January 2004.  Examinations of his eyes at the VAMC in 
September 2005 and March 2006 show that the veteran did not 
report any changes with respect to his eyes and no current 
cataracts were diagnosed.  Arguably this evidence shows 
current cataracts.

Indisputably, however, there is no competent evidence linking 
current cataracts to service.  As noted earlier, the veteran 
reported the onset of symptoms long after service, and there 
is no competent evidence linking cataracts to a disease or 
injury in service.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER
Entitlement to service connection for cataracts is denied.  


REMAND

Service connection for PTSD requires: (1) a current medical 
diagnosis of PTSD (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).

The veteran contends that he developed PTSD as the result of 
electrical burns in service.  The service treatment records 
show that in September 1969, he sustained burns from touching 
a steam pipe.  On VA examination for an unrelated condition 
in June 1971, he reported an electrical shock while aboard 
the USS Vermillon in January 1970.  He has reported a similar 
history on a number of occasions since service.  On VA mental 
health treatment in June 2006, a treating nurse found that 
the veteran "very possibly" had PTSD due to the stressor of 
sustaining a severe electrical shock in service.

VA has a duty to assist the veteran in obtaining credible 
supporting evidence of his claimed stressor.  Zarychi v. 
Brown, 6 Vet App 91 (1993).  

The veteran has also contended that he had demyelinating 
disease or multiple sclerosis as the result of the electrical 
shock.  Current treatment records show findings referable to 
these conditions.  The veteran has submitted internet 
articles reporting that electrical burns could cause delayed 
demyelinating disease.  An examination is needed to determine 
whether the veteran has current disease related to service.

Accordingly, this case is REMANED for the following:

1.  The AOJ should ask the service 
department to provide any supporting 
evidence that the veteran sustained an 
electrical shock or burn aboard the USS 
Vermillion in January 1970.  The veteran 
should be asked for any information 
necessary to make this request.

2.  If credible supporting evidence is 
received, the veteran should be afforded 
an examination to determine whether he 
meets the criteria for a diagnosis of 
PTSD, and if so, to clarify the stressors 
supporting that diagnosis.  The examiner 
should review the claims folder, and 
acknowledge such review in the 
examination report or in an addendum.

3.  The veteran should be afforded a 
neurologic examination to determine 
whether the veteran has a demyelinating 
disease as a result of a disease or 
injury in service.  The examiner should 
review the claims folder, and acknowledge 
such review in the examination report or 
in an addendum.

The examiner is advised that the veteran 
is competent to report in-service 
injuries and symptoms and that his report 
of history must be considered.

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or more) that any 
current demyelinating disease is the 
result of a disease or injury in service.  
If the veteran, at least as likely as not 
has current multiple sclerosis, the 
examiner should comment on whether there 
was any evidence of this diseases in the 
seven years after service. 

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


